Case: 19-60611     Document: 00515740818         Page: 1     Date Filed: 02/10/2021




              United States Court of Appeals
                   for the Fifth Circuit                       United States Court of Appeals
                                                                        Fifth Circuit

                                                                      FILED
                                                               February 10, 2021
                                  No. 19-60611                   Lyle W. Cayce
                                Summary Calendar                      Clerk


   Tranquilino Matias-Matias,

                                                                         Petitioner,

                                       versus

   William P. Barr, U.S. Attorney General,

                                                                       Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A205 289 564


   Before Davis, Stewart, and Dennis, Circuit Judges.
   Per Curiam:*
          Tranquilino Matias-Matias, a native and citizen of Guatemala,
   petitions this court to review the decision of the Board of Immigration
   Appeals (BIA) dismissing his appeal of the Immigration Judge’s (IJ) denial of
   his application for withholding of removal.           Matias-Matias sought


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-60611      Document: 00515740818          Page: 2   Date Filed: 02/10/2021




                                    No. 19-60611


   withholding of removal on account of his membership in a particular social
   group (PSG), which he identified as “Guatemalan men who fear violence and
   delinquency in their home country.”
          We review factual findings under the substantial evidence standard
   and legal questions de novo, giving deference to the BIA’s interpretation of
   any ambiguous immigration statutes. Orellana-Monson v. Holder, 685 F.3d
   511, 517-18 (5th Cir. 2012). Under the substantial evidence standard, we may
   not reverse the BIA’s factual findings unless “the evidence was so
   compelling that no reasonable factfinder could conclude against it.” Wang v.
   Holder, 569 F.3d 531, 537 (5th Cir. 2009).
          Here, the evidence does not compel a finding that Matias-Matias’s
   proposed PSG—“Guatemalan men who fear violence and delinquency in
   their home country”—is a cognizable PSG. We have declined to recognize
   as PSGs various permutations of groups of individuals who are subjected to
   gang violence based on their refusal to join gangs or accede to their demands
   or groups that are overly broad and encompass a wide cross-section of a
   country’s population. See Orellana-Monson, 685 F.3d at 521-22; Gonzales-
   Veliz v. Barr, 938 F.3d 219, 232 (5th Cir. 2019). Additionally, Matias-Matias
   now raises several more proposed PSGs for this court to consider, which
   include “young man protecting himself from the persecution that non-
   government actors like criminal organizations exert over the Guatemalan
   society,” “low income, young Guatemalan male,” “Guatemalan male victim
   of the imminent and menacing threats of the criminal organizations who
   harmed him[,] and continued with the threatening activity against him, even
   after he fled for safety to the United States,” and “Guatemalan males [sic]
   victims of violence the government of Guatemala is unable or unwilling to
   control.” Because he did not exhaust his administrative remedies as to those
   claims, we lack jurisdiction to review them, and the petition will be dismissed




                                         2
Case: 19-60611      Document: 00515740818          Page: 3   Date Filed: 02/10/2021




                                    No. 19-60611


   as to those claims. See Omari v. Holder, 562 F.3d 314, 318-19, 321-23 (5th Cir.
   2009); Wang v. Ashcroft, 260 F.3d 448, 452-53 (5th Cir. 2001).
          Accordingly, the BIA did not err in concluding that the petitioner
   failed to establish a cognizable PSG. For the foregoing reasons, the Petition
   for Review is DENIED.




                                         3